DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 – 4 and 6 - 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 7 – 9, 12 – 17 and 19 - 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (CN 204372400).


Regarding claim 1, Wang discloses a seal assembly (fig 1) comprising:
a sealing component (as seen in examiner annotated fig below) and a spring energizer (positioning block 6 supports the spring 5, hence 5 and 6 are considered as spring energizer as seen in examiner annotated fig below);
said sealing component (as seen in examiner annotated fig below) comprising two sealing flanges (as seen in examiner annotated fig below) defining a seal cavity (as seen in examiner annotated fig below), a
seal lip located on each of the two sealing flanges (as seen in examiner annotated fig below), and a cover flange having an exterior surface
and an interior surface (as seen in examiner annotated fig below);
said spring energizer positioned within said seal cavity (5 within seal cavity as seen in examiner annotated fig below) for biasing the two sealing flanges away from one another to provide a load onto said seal lips for sealing against two different surfaces (as seen in examiner annotated fig below);
wherein radial-end-most surfaces of the two sealing flanges define an inside diameter of the sealing component (as seen in examiner annotated fig below) and wherein the exterior surface is configured to be exposed to the atmosphere when in service (exterior surface exposed to atmosphere as seen in examiner annotated fig below); and


    PNG
    media_image1.png
    491
    1010
    media_image1.png
    Greyscale

Regarding claim 2, Wang discloses the seal assembly, wherein the spring element is a canted coil spring or a V-spring (5, 5 form a V-shape as seen in examiner annotated fig below).

Regarding claim 4, Wang discloses the seal assembly, wherein the seal assembly is without a backing ring (fig 1 does not have a backing ring).

Regarding claim 5, Wang discloses the seal assembly, wherein the flange overhangs have interior surfaces that are sized to form an interference fit with structural components to be sealed by the seal assembly (inner diameter of flanges is less than the outer diameter of spring 5, 5 which makes an interference fit as seen in examiner annotated fig below).

Regarding claim 7, Wang discloses the seal assembly, wherein the V-spring comprises a plurality of V-elements (Para 0023 – plurality of small teeth, fig 9 same as fig 1 ) and wherein each V-element comprises two spring legs that point away from the centerline of said sealing component (5, 5 away from centerline as seen in examiner annotated fig below).

Regarding claim 8, Wang discloses the seal assembly, wherein each of the two spring legs has a free end that points in a direction of the centerline (5, 5 with two free legs towards cover flange as seen in examiner annotated fig below).

Regarding claim 9, Wang discloses the seal, wherein a joining end of the V-spring extends outwardly of the seal cavity towards the centerline of said sealing component (as seen in examiner annotated fig below).


Regarding claim 12, Wang discloses a method of using a seal assembly (fig 1), comprising:
placing the seal assembly between two adjacent structural components (seal assembly of 12 between flanges 11 and 12, fig 10 same as fig 1);
sealing a gap between the two structural components (seal of 12 seals between flanges 11 and 12, fig 10 same as fig 1);
wherein the seal assembly comprises:
a sealing component (as seen in examiner annotated fig below) and a spring energizer (positioning block 6 supports the spring 5, hence 5 and 6 are considered as spring energizer as seen in examiner annotated fig below);
said sealing component comprising two sealing flanges defining a seal cavity (as seen in examiner annotated fig below), a seal lip located on each of the two sealing flanges, and a cover flange having an exterior surface and an interior surface (as seen in examiner annotated fig below);
said spring energizer positioned within said seal cavity for biasing the two sealing flanges away from one another to provide a load onto said seal lips for sealing against two different surfaces of the two structural components (as seen in examiner annotated fig below);
wherein radial-end-most surfaces of the two sealing flanges define an inside diameter of the sealing component (as seen in examiner annotated 
wherein said spring energizer having portions that extend externally of the seal cavity towards a centerline of said sealing component (positioning block 6 supports the spring 5, hence 5 and 6 are considered as spring energizer as seen in examiner annotated fig below ) (portions of spring energizer, which is positioning block 6, extend out of seal cavity as seen in examiner annotated fig below, positioning block 6 ).

Regarding claim 13, Wang discloses the method, wherein the inside diameter is configured to form an interference fit with structural components to be sealed by the seal assembly (interference fit between flanges and sealing component).

Regarding claim 14, Wang discloses the method, wherein a seal between the seal lip and the structural component is along a first surface of the structural component and a seal between the inside diameter and the structural component is along a second surface and wherein the first surface and the second surface are angled to one another (contact surfaces between seal lips of fig 1 and flanges are angled to each other).

Regarding claim 15, Wang discloses a seal assembly comprising a sealing component (as seen in examiner annotated fig below) and a spring energizer (positioning block 6 supports the spring 5, hence 5 and 6 are considered as spring energizer as seen in examiner annotated fig below ), wherein the
sealing component comprises a seal body have a cover flange with an exterior surface and an interior surface (as seen in examiner annotated fig below), two sealing flanges extending away from the cover flange on a side of the interior surface (as seen in examiner annotated fig below),   wherein radial-end-most surfaces of the two sealing flanges define an inside diameter of the 
sealing component and the exterior surface of the cover flange defines an outside diameter of the sealing component, and wherein a spring energizer is located, at least in part, in a seal cavity defined by the two sealing flanges (5, 5 in a seal cavity as seen in examiner annotated fig below).

Regarding claim 16, Wang discloses the seal assembly, wherein the exterior surface of the cover flange that defines the outer diameter of the sealing component is generally planar (planar cover flange as seen in examiner annotated fig below).

Regarding claim 17, Wang discloses the seal assembly, wherein the spring energizer comprises a V-element comprising two free ends (5, 5 have two free ends).

Regarding claim 19, Wang discloses the seal assembly, wherein the spring energizer comprises a plurality of V-elements and wherein each V-element comprises two spring legs that point away from a centerline of said sealing component (legs of 15 away from centerline).

Regarding claim 20, Wang discloses the seal assembly, wherein each of the two spring legs comprises a bend and a segment that points in a direction of the centerline (5, 5 have bend and segments).

Regarding claim 21, Wang discloses the seal assembly, wherein the spring energizer extends externally of the seal cavity towards a centerline of the sealing component (6 extends externally).

Regarding claim 22, Wang discloses the seal assembly, wherein the exterior surface of the cover flange defines an outer diameter of the sealing component (OD of the sealing component is cover flange).

Regarding claim 23, Wang discloses the method, wherein the exterior surface of the cover flange defines an outer diameter of the sealing component (OD of the sealing component is cover flange).

Regarding claim 24, Wang discloses the method, wherein the spring energizer is a V-spring having a plurality of V-elements and wherein each V-element comprises two spring legs that point away from the centerline of said sealing component (legs of 5 away from centerline).

Regarding claim 25, Wang discloses 25 the method, wherein each of the two spring legs has a free end that points in a direction of the centerline (ends of 5 towards centerline).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 6, 10, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Hoffman (U.S. Patent # 4103909).

Regarding claim 6, Wang discloses the seal assembly.
Wang does not disclose further comprising a support band located between the spring energizer and the sealing component.
However, Hoffman teaches further comprising a support band located between the spring energizer and the sealing component (9 between 10 and 6, fig).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the support band of Hoffman between the spring and the sealing component of Wang to provide better retention of the spring in the recess and to prevent damage to the seal assembly.

Regarding claim 10, the combination of Wang and Hoffman discloses the seal assembly, further comprising a support band located between the V-spring and the cover flange (Hoffman 9 between 10 and 6, fig).

Regarding claim 11, the combination of Wang and Hoffman discloses the seal assembly, wherein the inside diameter of the sealing 

Regarding claim 18, the combination of Wang and Hoffman discloses the seal assembly, further comprising a support band in contact with the interior surface of the cover flange and wherein the spring energizer is in contact with the support band (Hoffman 9 between 10 and 6, fig ).



    PNG
    media_image1.png
    491
    1010
    media_image1.png
    Greyscale




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. SUSMITHA KONERU whose telephone number is (571)270-5333.  The examiner can normally be reached on Monday – Friday from 9 A.M. – 4 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Christine Mills can be reached on 571.272.8322.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.S.K/Examiner, Art Unit 3675                                                                                                                                                                                                        
	
	/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675